Citation Nr: 1110796	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for COPD, hearing loss, and tinnitus.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's COPD initially manifested many years after service, and there is no competent evidence suggesting a link between such condition and service, including herbicide exposure therein.


CONCLUSION OF LAW

The criteria for establishing service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a December 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the reports of VA examinations, VA treatment records, and written statements from the Veteran and members of his family.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Further, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2010).

Regulations further provide, in pertinent part, that if a Veteran was exposed to 
an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); 
Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  As the Veteran's claim does not involve such disabilities, further consideration of the implementation of the amended regulation is not required.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including respiratory disorders.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

The record reflects that the Veteran served in Vietnam from September 1967 to September 1968, and therefore is presumed to have been exposed to herbicides.  However, COPD is not a condition listed in 38 C.F.R. §§ 3.307 and 3.309(e) as being due to herbicide exposure, and the Veteran has not been diagnosed with lung cancer.  Accordingly, service connection for COPD is not warranted on presumptive basis.   

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence supporting the Veteran's claim for service connection for his COPD consists of some medical evidence and his statements.  VA treatment reports indicate that the Veteran was diagnosed with minimal obstructive airways disease in June 2003 and has received ongoing treatment for COPD.  The Veteran contends that he is entitled to service connection for COPD because such was caused by Agent Orange exposure.

The evidence against the Veteran's claim for service connection for his COPD includes the service treatment records and post-service medical evidence, including VA treatment reports.  The service treatment records are negative for complaints or findings of any respiratory problem, including COPD, and no abnormalities were noted upon clinical evaluation of the head, neck, nose, mouth, throat, lungs, and chest on the separation examination in August 1968.

The first indication in the record following service of any respiratory problem was in 2003, approximately 35 years after his discharge from active service, when he was diagnosed with minimal obstructive airways disease.  There is no medical evidence suggesting the current condition is related to active service.  While taking the Veteran's history during a June 2005 pulmonary consultation, the clinician noted a tobacco history of smoking 1.5 to 2 packs per day since age 20, a military history of Agent Orange exposure during the Vietnam Era, and an occupational history as an automotive mechanic with exposure to asbestos, gases, and fumes.  However, the VA treatment reports do not opine as to the etiology of the Veteran's COPD, nor is there any medical evidence indicated that the condition is related to service. 

The Board further notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung).  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).  

Although the Veteran believes his COPD is due to Agent Orange exposure, the Veteran is a layperson and his unsupported opinion as to the etiology of his COPD cannot be considered a medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  There is simply no medical evidence suggesting that his COPD is related in any way to service, and multiple scientific studies have failed to establish a relationship between his claimed condition and exposure to Agent Orange.  Accordingly, his opinion to the contrary is entitled to no probative weight. 

Upon review of the record, the Board finds that service connection is not warranted for COPD on a direct basis.  Service treatment records reveal no diagnosis or treatment for COPD or any other lung problems.  As noted above, there is no competent medical evidence linking the COPD to active service and multiple studies by the National Academy of Sciences have failed to identify a relationship between herbicide exposure and COPD.  

In summary, the Veteran's COPD was not shown in service or for many years thereafter, the condition is not a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), and there is no competent evidence suggesting a link between service and the condition.  Therefore, the preponderance of the evidence is against a finding of service connection for COPD on any basis.

As a final matter, the Board notes that a VA examination was not conducted on this issue.  However, there is no evidence of the disorder in service and no medical evidence in the record suggesting that his COPD is due to service.  Moreover, multiple studies reviewed by the National Academy of Sciences have failed to identify a relationship between herbicide exposure and COPD.  Accordingly, an examination concerning his claim for service connection for COPD is not is not required.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for COPD is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for hearing loss and tinnitus.

The Veteran contends that he is entitled to service connection for hearing loss and tinnitus because such conditions resulted from noise exposure from aircraft and weapons in his position as an Aircraft Maintenance Specialist during active service.  He claims that his duties included being a Crew Chief on a gunship.  He has reported one incident while in Vietnam in which his bunker sustained a direct hit from a mortar round.  He said that the percussion was so severe that his right ear drum was bleeding.

The service treatment records are negative for any complaints or findings with regards to hearing loss or tinnitus, and the ears were evaluated as normal during the August 1968 separation examination.  The Veteran specifically denied having hearing loss on the Report of Medical History completed in conjunction with his separation examination.

VA treatment records show that during a February 2006 audiological consultation, the Veteran was found to have borderline normal hearing in the left ear and a moderate sensorineural type loss in the right ear.  His speech recognition scores were mildly depressed in each ear.  In January 2008, the Veteran reported minimal hearing difficulty as well as intermittent tinnitus in both ears.  He was found to have a mild sloping to severe high frequency sensorineural hearing loss in both ears.  Word recognition scores were good in both ears.  In February 2008, the Veteran was noted to be doing quite well but had long term hearing loss since Vietnam.  The examiner stated that the Veteran was a Crew Chief on a helicopter gunship and had a mortar hit near him in Vietnam.  He reported he experienced right ear bleeding with diminished hearing in the ear for a "long time" after the explosion.  It was noted that the Veteran had hyperlipidemia and hypertension as additional risk factors for hearing loss.  Ear, nose, and throat examination was normal at that time.  The diagnoses included bilateral high frequency hearing loss that by history started in Vietnam associated with significant noise exposure and blast injury.  

The Veteran underwent a VA ear disease examination in February 2009, during which the claims file was reviewed.  It was noted that the Veteran served in the United States Air Force from 1965 to 1968 and was in Vietnam.  The Veteran's reported problems were diminished hearing and a ringing noise in his ears.  His problems started soon after his discharge for service.  He started noticing this after his tour in Vietnam.  The Veteran said that it had been getting gradually worse over the years.  The Veteran did not have any other ear problems.  Physical examination of the ears was completely normal.  The examiner noted that the Veteran was scheduled for an audiogram later that month.  The diagnoses were of hearing loss and tinnitus.

The Veteran was also provided with a VA audiological examination in February 2009, during which the claims file was reviewed.  The examiner noted that normal hearing was found at enlistment and discharge.  The Veteran reported slight difficulty hearing and tinnitus as the primary concerns.  He reported military noise exposure including from aircraft and being a Crew Chief on a gun ship.  He also endorsed civilian noise exposure as a mechanic.  He reported tinnitus primarily in the left ear, which had occurred several times a day for the previous thirty years.  After an audiological examination in which pure tone results and speech recognition scores were reported, the diagnosis was of a sloping mild to moderate and mild sloping to moderately severe hearing loss in the left ear and right ear, respectively.  Word recognition scores did not meet normal standards in both ears.  Tinnitus was present.  The examiner opined that it is as likely as not that the tinnitus and hearing loss was caused by the Veteran's civilian noise exposure as his military noise exposure.  The examiner explained that the opinion was based primarily on normal hearing at enlistment and discharge.  

In response to a request from the RO for clarification with regards to his opinion, the February 2009 examining audiologist provided an additional statement in March 2009.  He again stated that it is as likely as not that the tinnitus and hearing loss was caused by the Veteran's civilian noise exposure, as his enlistment and separation hearing tests were normal.

It is unclear from the examiner's opinion whether he is attempting to state that because the Veteran's hearing was normal in service, the current hearing loss is likely due to post service noise exposure, or whether he is attempting to state that the current hearing loss is equally likely to be due to military service as his post service occupation.  Further, while the examiner stated that the opinion was based primarily on normal hearing at enlistment and discharge, the examiner did not explain why such findings support his conclusion.  Therefore, the claims file should be returned to the February 2009 VA examiner for clarification.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and the February 2009 VA examination report to the conducting examiner, if available to obtain a clarifying opinion.  The examiner should be advised that his prior opinion is unclear.  Specifically, was he attempting to opine that the current hearing loss and tinnitus are likely due to post service noise exposure because the Veteran's hearing was normal in service, or was he attempting to opine that the current hearing loss and tinnitus are equally likely to be due to military service as his post service occupation?  

Following review of the claims file, the examiner should respond to the following:
a. Are the Veteran's current hearing loss and tinnitus more likely (i.e. a greater than 50 percent probability) caused by his military service to include noise exposure therein?
b. If not, are the Veteran's current hearing loss and tinnitus equally likely (i.e. a 50:50 probability) to have been caused by service as it is to have been caused by nonmilitary factors such as his occupation or age?
c. Are the Veteran's current hearing loss and tinnitus more likely the result of nonmilitary factors such as his occupation or age? 
d. Please explain your opinions to include a discussion explaining why the normal audiogram findings in service are or are not medically significant in determining the relationship between service and the Veteran's hearing loss and tinnitus.  

If this examiner is not available, arrange for the opinion to be provided by another examiner of equal or greater qualifications.  If a new examination is deemed necessary by the examiner, one should be scheduled.

2.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


